Citation Nr: 9902250	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-02 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
October 1983 and April to September 1985.  This matter comes 
to the Board of Veterans Appeals (Board) from the Department 
of Veterans Affairs (VA) Houston Regional Office (RO) April 
1997 rating decision which, in pertinent part, denied service 
connection for chronic headaches.


FINDING OF FACT

There is no current medical diagnosis of a chronic headache 
disability; competent (medical) evidence does not demonstrate 
that the claimed chronic headaches are related or linked to 
service or treatment of headaches in service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for chronic headaches.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veterans period of active service.  38 
U.S.C.A. § 1131 (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b) (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1994).  However, service connection may be granted 
for a post-service initial diagnosis of a disease that is 
established as having been incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question which must be resolved is whether the 
veteran has presented evidence that her claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of her claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veterans service medical records do not reveal any 
pertinent reports or clinical findings indicative of the 
presence of headaches or history of head injury or trauma on 
service entrance medical examination in December 1979.  In 
March 1981, she complained of sinus headaches.  In June and 
August 1981, she reported experiencing dizziness and 
headaches, but no pertinent headaches-related findings were 
made on examinations.  In May 1983, she reported a 2-month 
history of frontal headaches, but examination was within 
normal limits.  A review of record reveals that she declined 
to undergo a medical examination prior to service separation 
in October 1983.  

Service and private medical records dated during the period 
of the veterans second tour of duty do not reveal any 
reports or clinical findings referable to headaches.

On VA medical examination in January 1987, the veteran 
reported, in pertinent part, that she experienced headaches 
but denied having received any medical treatment since 
separation from service.  No clinical findings or diagnoses 
of chronic headache disability were made on examination.

On VA medical examination in August 1988, the veteran 
reported, in pertinent part, a history of migraine headaches 
since 1983, but no pertinent findings or diagnoses were 
indicated on examination. 

VA medical treatment records from July 1987 to February 1996 
reveal, in pertinent part, a report of history of migraine 
headaches on examination in September 1987; clinical 
evaluation was within normal limits.  On examination in March 
1990, she denied experiencing dizziness or headaches.  On 
examination in August 1994, she indicated that she 
experienced occasional headaches after taking Zoloft 
medication.  In August 1995, it was indicated that she 
experienced recurring bitemporal migraine-type headaches, 
noting that she worked in a high tension job.  In 
September 1995, she reported a 1-month history of migraine 
headaches associated with blurred vision, dizziness, and 
tenderness in the maxillary sinuses.  

Based on the foregoing, the Board finds that the claim of 
service connection for chronic headaches is not well 
grounded.  Although the veterans service medical records do 
reveal several reports of headaches, as discussed more fully 
above, a chronic headache disability was never shown to exist 
prior to service separation.  Moreover, although post service 
clinical records reveal intermittent reports of migraine and 
migraine-type headaches, associated with dizziness, blurred 
vision, and maxillary tenderness, the aforementioned clinical 
evidence fails to establish an etiological link or nexus 
between symptoms of headaches experienced during service and 
the presence of chronic headache disability experienced and 
treated thereafter.  Overall, the clinical evidence of 
records fails to disclose a current chronic headache 
disability of service origin.  In the absence of a current 
medical diagnosis of a chronic disability, the claim must be 
denied as not well grounded.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (in the absence of proof of a present 
disability there can be no valid claim).

The Board is mindful of the veterans contention that a 
chronic headache disability had its onset during active 
service.  However, as she is a layperson, she is not 
qualified to render a medical diagnosis of a chronic disease, 
nor may she provide the etiological link between 
symptomatology which she experienced during service and her 
current symptomatology.  See Grivois, 6 Vet. App. at 140, 
citing Espiritu, 2 Vet. App. at 494.  In order to establish 
the presence of a chronic disease or disability, and to show 
the etiological link between such disability and service, 
competent medical evidence is required.  See Libertine, 9 
Vet. App. 521.  The Board stresses that, although the veteran 
is competent to testify with regard to the nature of the 
symptoms which she experienced in the past and which she 
experiences now, see Cartright v. Derwinski, 2 Vet. App. 24 
(1991), she is not competent to render a medical opinion that 
the headaches which she experienced in the service are of the 
same etiology as any pain which she may experience at the 
present. 

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground her claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), affd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).


ORDER

Service connection for chronic headaches is denied.



		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
